DETAILED ACTION
	This Office Action is in response to the Amendment filed on December 3, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant argues that claims 21-27, 33, and 34 are not directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 21-27, 33, and 34 the claims are not species because the specification discloses one device having a transimpedance amplifier. This is not found persuasive because the species in question discloses a method of making and optical receiver comprising a transimpedance amplifier and an avalanche photodiode. These elements are not disclosed in the other species which is a method of making a semiconductor device comprising coupling a capacitor to a high voltage input. 
Accordingly, claims 21-27, 33, and 34 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 15, 16, 18, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prinz et al. (US Pub. 2017/0053930 A1) in view of Yagisawa (US Pub. 2018/0316441 A1).
In re claim 15, Prinz et al. discloses ([0013, 0016-0029], figs. 8-12) method of making a semiconductor device (101, 103, HV devices), comprising: providing a semiconductor die; forming an integrated capacitor (220) over the semiconductor die; and coupling the integrated capacitor to a high voltage input of the semiconductor device (with vias 162, 164). Prince shows all of the elements of the claims except the voltage input is configured to accept a voltage of 35 volts or greater. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device having any desired voltage since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claims 16 and 18, Prinz et al. discloses ([0013, 0016-0029], figs. 8-12) forming the integrated capacitor by: forming a first conductive layer (196) over the semiconductor die; and patterning the first conductive layer to include, a first bus bar (384; fig. 12), a second bus bar (376) oriented parallel to the first bus bar, a first plurality of fingers (379, 381, etc) extending from the first bus bar toward the second bus bar, and a second plurality of fingers (378, 380, etc) extending from the second bus bar 

In re claim 28, Prinz et al. discloses ([0013, 0016-0029], figs. 8-12) a method of making a semiconductor device, comprising: providing a semiconductor die (108); and forming a high voltage integrated capacitor (102) over the semiconductor die. Prinz shows all of the elements of the claims except the semiconductor device comprising a transimpendance amplifier which Yagisawa discloses for completing an optical transceiver circuit. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of making the semiconductor device of Prinz by adding transimpedance amplifier as taught by Yagisawa to complete an optical transceiver circuit.
In re claims 29-31, Prinz et al. discloses ([0013, 0016-0029], figs. 8-12) further including forming the high voltage integrated capacitor by forming a first conductive layer (192, fig. 10) comprising a first plurality of interdigitated fingers (fig. 12) and forming the high voltage integrated capacitor by forming a second conductive layer (204, fig. 10) comprising a second plurality of interdigitated fingers over the first conductive layer. Prinz also shows (fig. 10) forming the high voltage integrated capacitor by forming a conductive via between a first finger of the first plurality of interdigitated fingers and a second finger of the second plurality of interdigitated fingers.


s 17, 19, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz et al. (US Pub. 2017/0053930 A1) as applied to claims 15 and 28 above, and further in view of Lindemann et al. (US 6,774,448 B1).
In re claim 17, Prinz et al. shows all of the elements of the claims except patterning the first conductive layer to include a guard ring around the first bus bar, second bus bar, first plurality of fingers, and second plurality of fingers. However, it is well known in the art of semiconductors that a guard ring is applied to the device for protection. 
In re claims 19, 20, and 32, Prinz shows all of the elements of the claims except providing a contact pad coupled to the integrated capacitor; disposing a photodiode over the opening with a conductive material between the contact pad and photodiode, forming a bond wire from the photodiode to the semiconductor die, and forming an integrated resistor over the semiconductor die. Lindemann et al. (fig. 24) discloses providing a contact pad (connected to wire 810(b)) coupled to the integrated capacitor (860(b)); disposing a photodiode (connected to wire 820(b)) over the opening with a conductive material between the contact pad and photodiode, forming a bond wire (820(b)) from the photodiode to the semiconductor die, and forming an integrated resistor (840(b)) over the semiconductor die. With this configuration, a high speed photodetector can be obtained. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Prinz by also providing a photodiode, bond wire, and resistor as taught by Lindemann to form a high speed photodetector. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meynants (US Pub. 2020/0127029 A1), Yach et al. (US Pub. 2014/0253227 A1), Chen et al. (US Pub. 2008/0054331 A1), and O’donnell et al. (US Pub. 2012/0162947 A1) also disclose various elements of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815